The letter was competent to be considered in connection with the other evidence, as tending to show that a new promise by the defendant was more probable than otherwise although standing alone it might be insufficient to warrant the finding of such promise. Swain v. Cheney, 41 N.H. 232; Bradbury v. Dwight, 3 Met. 31. The defendant's schedules in bankruptcy, showing that the plaintiff's claim was not specified as one of his debts, were competent on the question of fraud. The fact that he did not then recognize the debt as his own had a tendency to show that he obtained the goods upon the credit of the corporation wherein, as the plaintiffs claimed, the fraud consisted. The defendant having himself testified that he had obtained a prior discharge in bankruptcy, no objection is perceived to the plaintiffs' inquiring on cross-examination when he obtained it. The testimony of White was not relevant to either issue, and was properly rejected.
Exceptions overruled.
STANLEY, J., did not sit: the others concurred.